Citation Nr: 0306674	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  96-22 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
bilateral frozen feet prior to January 11, 1998, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
right frozen foot since January 12, 1998, currently evaluated 
as 20 percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
left frozen foot since January 12, 1998, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

R.  Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from August 1948 to 
August 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In that rating, the RO denied an 
increased rating for residuals of bilateral frozen feet.  At 
that time, the veteran's disability was rated as 
noncompensable.  In an August 1996 rating decision, the 
evaluation was increased to 10 percent.  In a September 1999 
decision, the Board remanded the veteran's claim to the RO 
for additional development.  

By rating decision dated in July 2000, the RO increased the 
evaluation for residuals of bilateral frozen feet to 30 
percent effective from March 20, 1995 to January 11, 1998, 
and assigned a separate 20 percent evaluation for each foot 
effective from January 12, 1998.  The veteran is presumed to 
be seeking the maximum available evaluation, and therefore 
his appeal remains pending.  AB v. Brown, 6 Vet App 35 
(1993).  

The Board notes that in its December 2000 decision, it had 
identified the veteran as having filed a notice of 
disagreement (NOD) in November 1996 to an October 1996 rating 
decision in which the RO granted an increased evaluation to 
10 percent for the veteran's service-connected perianal 
abscess and fistula.  In its remand order, the Board 
instructed the RO to issue the veteran a statement of case 
(SOC) on the issue.  The record reflects that the RO has 
failed to issue the veteran an SOC.  Subsequent review of the 
file by the Board does not reflect that an NOD was filed in 
response to the October 1996 rating decision on the issue of 
an increased rating for perianal abscess and fistula.  
Furthermore, neither the veteran nor his representative has 
ever noted the issue of an increased rating for perianal 
abscess and fistula as being on appeal.  As such, the RO's 
failure to comply with the Board's remand order was not in 
error, and a remand to enforce compliance as per Stegall v. 
West, 11 Vet. App. 268 (1998), is not warranted.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The evidence of residual disability due to cold injuries 
of the veteran's feet prior to January 12, 1998, is not 
reflective of loss of toes or parts, and persistent severe 
symptoms.  

3.  On and after January 12, 1998, the residual disability of 
cold injury to both feet consist of subjective complaints of 
numbness, tingling, burning and pain with objective evidence 
of locally impaired sensation due to neuropathy, and 
hyperhidrosis of each foot.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for residuals of frozen feet prior to January 12, 1998, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7122 (1997).  

2.  The criteria for an evaluation to 30 percent for 
residuals of frostbite to the right foot have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.104, 
Diagnostic Code 7122 (1997 & 2002).  

3.  The criteria for an evaluation to 30 percent for 
residuals of frostbite to the left foot have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.104, 
Diagnostic Code 7122 (1997 & 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West  2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

Information contained in the statement of the case, 
supplemental statements of the case, and Board remands have 
served to inform the veteran of the evidence needed to 
substantiate his claim.  These documents contained the 
criteria for higher evaluations, and informed him that the 
current evidence did not show that he met these criteria.

In the December 2000 Board remand, the veteran was informed 
of the VCAA and that VA would undertake to obtain his VA 
treatment records.  In a letter dated in January 2001 the RO 
informed him of the evidence he was responsible for obtaining 
and of what evidence VA would undertake to obtain.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  The veteran was examined in May 2000 
with respect to his claims.  There is no evidence of a change 
in his condition since that examination.

The veteran has reported that all of his treatment was 
through VA facilities.  The RO his requested these records.  
The identified facilities have furnished available treatment 
records.  The Board therefore finds that, the facts pertinent 
to these claims have been properly developed, and there is no 
further action that could assist the veteran in 
substantiating his claims.  Therefore, the Board will address 
the merits of the veteran's claims.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

During the pendency of the veteran's appeal, VA twice 
promulgated new regulations amending the rating criteria for 
cold injury residuals, effective January 12, 1998, and August 
13, 1998.  See 63 Fed. Reg. 37778 through 37779 (July 14, 
1998).  When a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 2002), can be no earlier than the 
effective date of that change.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000 (2000).
  
In reviewing this case, the Board must evaluate the veteran's 
service-connected cold injury residuals under both the old 
and current regulations to determine whether the veteran is 
entitled to an increased evaluation under either set of 
criteria.  

Under the former rating criteria in effect prior to January 
12, 1998, residuals of frozen feet with mild symptoms such as 
chilblains are rated as 10 percent disabling whether 
unilateral or bilateral.  Persistent moderate swelling, 
tenderness, redness, etc. is rated 20 percent when unilateral 
and 30 percent when bilateral.  Loss of toes or parts, and 
persistent severe symptoms are rated 30 percent when 
unilateral and 50 percent when bilateral.  38 C.F.R. § 4.104, 
Diagnostic Code 7122.  

Under the rating criteria for evaluation of residuals of cold 
injuries, as modified effective January 12, 1998, when there 
are cold injury residuals with pain, numbness, cold 
sensitivity, or arthralgia, a 10 percent disability 
evaluation is warranted.  When there are cold injury 
residuals with pain, numbness, cold sensitivity, or 
arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts then a 20 
percent disability evaluation is warranted.  When there are 
cold injury residuals with pain, numbness, cold sensitivity, 
or arthralgia plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts then a 30 percent disability evaluation is 
warranted.  38 C.F.R. § 4.104, Diagnostic Code 7122.  See 
also Note 2, which directs VA to evaluate each affected part 
separately and combine the ratings in accordance with 38 
C.F.R. §§ 4.25 and 4.26.

The rating criteria for residuals of cold injury were again 
amended, effective August 13, 1998, in order to incorporate 
additional comments VA had received on the proposed criteria.  
The revised diagnostic code allows for separately evaluating 
amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy, under other diagnostic codes.  One 
would also separately evaluate other disabilities that have 
been diagnosed as the residual effects of cold injury, such 
as Raynaud's phenomenon, muscle atrophy, etc., unless they 
are used to support an evaluation under Diagnostic Code 7122.  
Also, each affected part (e.g., hand, foot, ear, nose) is 
evaluated separately and the ratings combined in accordance 
with 38 C.F.R. §§ 4.25 and 4.26.  It was also noted that 
arthralgia is but one type of pain that will satisfy the 
evaluation criterion.  38 C.F.R. § 4.104, Diagnostic Code 
7122.  

Under the provisions of 38 C.F.R. § 4.124, peripheral nerve 
neuralgia, characterized usually by a dull and intermittent 
pain in a typical distribution so as to identify the nerve, 
is rated on the scale for impairment of the nerve, with a 
maximum equal to moderate incomplete paralysis.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  See note 
preceding 38 C.F.R. § 4.124, Diagnostic Code 8510 (2002).

Mild incomplete paralysis of the sciatic nerve warrants a 10 
percent rating, moderate incomplete paralysis of the sciatic 
nerve warrants a 20 percent rating, moderately severe 
incomplete paralysis warrants a 40 percent rating, and severe 
incomplete paralysis of the sciatic nerve with marked 
muscular atrophy warrants a 60 percent rating.  With complete 
paralysis of the sciatic nerve, which warrants an 80 percent 
rating, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost.  38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2002).

Under Diagnostic Code 8524, a 10 percent rating is assigned 
for mild incomplete paralysis of the internal popliteal nerve 
(tibial).  A 20 percent evaluation is warranted for moderate 
incomplete paralysis of the internal popliteal nerve 
(tibial), a 30 percent rating for severe incomplete 
paralysis, and a 40 percent rating is assigned for complete 
paralysis with plantar flexion lost, frank adduction of foot 
impossible, flexion and separation of toes abolished, no 
muscle in sole can move.  38 C.F.R. § 4.124a, Diagnostic Code 
8524 (2002).  

Under Diagnostic Code 8525, a 10 percent rating when there is 
incomplete paralysis of the posterior tibial nerve that is 
either mild or moderate, for the current 20 percent rating 
when there is incomplete paralysis that is severe in nature, 
and for a maximum rating of 30 percent when there is complete 
paralysis of all muscles of the sole of the foot, frequently 
with painful paralysis of a causalgic nature, inability of 
the toes to be flexed, weakened adduction, and impaired 
plantar flexion.  38 C.F.R. § 4.124a, Diagnostic Code 8525 
(2002).  


Factual Background

A July 1995 VA examination report notes the veteran's 
complaints of constant pain in his feet, and that he found it 
difficult to sleep due to the fact that his feet had to be 
kept apart.  On clinical evaluation, both feet were "2+" 
and peripheral pulses were 1 to 2+ in the posterior tibial 
and dorsalis pedis.  Both feet were discolored and 
varicosities were present.  Flexion and extension of both 
feet were nearly normal, and the veteran was noted as being 
able to walk on his toes and heels with some difficulty.  The 
examiner's diagnosis was post-frozen feet with functional 
limitations to include varicosities on both lower extremities 
and tenderness along the tibia in both lower extremities.  
Associated X-rays of the veteran's feet revealed degenerative 
osteoarthritis at the first tarsometatarsal joints 
bilaterally.  

A statement from Stanley S. Yoshida, M.D., dated in June 
1996, reflects a report that the veteran experienced pain, 
tingling, numbness, and swelling in his feet due to frostbite 
in Korea.  A subsequent statement from Dr. Yoshida, dated in 
November 1996, reflected the same findings as reported in 
June 1996.  

A December 1996 VA examination report notes the veteran's 
complaints of pain in his feet after walking one to two 
blocks.  Clinical evaluation revealed bilateral erythema with 
coldness of the toes, feet and legs up to the knee with 
pitting edema.  There was also a finding associated with 
neuropathy with dysesthesia up to knee level.  The diagnosis 
was significant peripheral neuropathy and anatomic 
dysfunction of both legs secondary to frostbite in the Korean 
War.  

A clinical record, dated in February 1997, documents the 
veteran's complaints of intermittent coldness, numbness and 
redness in both legs with edema.  Clinical evaluation 
revealed no edema or erythema, but cold toes bilaterally with 
palpable pulses.  The assessment was bilateral frostbite of 
the legs and hands.  An associated vascular consultation, 
also dated in February 1997, revealed elevated pressures at 
ankle level with no resting ischemia bilaterally, although 
one finding was reported as suggesting stenosis.  

A nerve conduction study report, dated in August 1997, 
reportedly revealed normal to marginally subnormal distal 
latency and velocities of the right and left sural nerves.  
The SNAP (sensory nerve action potential) amplitudes were 
noted as being dramatically reduced.  

A March 1998 VA examination report notes the veteran's 
complaints of sensitivity to cold, numbness of the feet, 
cramping at night, and pain in his legs when sitting.  On 
clinical evaluation, the veteran had palpable dorsalis pedis 
and posterior tibial pulses.  Range of motion of the 
veteran's ankle was reported as plantar flexion to 45 
degrees, dorsiflexion to 10 degrees, with good long arches 
and no trophic changes.  The examiners impression noted that 
there were no orthopedic manifestations of the veteran's 
frostbite.  

A May 2000 VA examination report reflects the veteran's 
complaints of tingling and numbness from his ankles to his 
feet.  He reported that his feet felt cold and heavy and 
limited his ability to move around.  Furthermore, the veteran 
complained of cold sensitivity, profuse sweating, joint 
stiffness in the feet, as well as changes in skin color to 
bluish.  He reported feeling cold in his feet even in hot 
weather and had sleep difficulty because of pain.  The 
veteran described the pain as persistent  and severe, as well 
as dull, burning, and sharp.  The pain occurred during cold 
weather, on walking, standing, and at night.  The veteran 
denied any skin cancer, skin breakdown, swelling, skin 
thickening, skin thinning, or fungal infection.  He also 
claimed to have lost his bilateral big toenails.  He denied 
any amputation.  

On clinical evaluation the veteran's gait was normal.  He was 
able to walk on his tiptoes and heels, as well as perform a 
tandem gait without any difficulty.  There was no clubbing, 
cyanosis or pedal edema.  The color of the feet and 
temperature, as compared to the rest of the body, was normal.  
There were no signs of atrophy, the texture of the skin was 
within normal limits, and there were no ulcerations.  Hair 
growth on both lower extremities was within normal limits, 
and there was no evidence of fungal nail infection.  There 
were no missing nails, loss of tissue or digits.  There was 
some hyperhidrosis of the feet.  

Range of motion of the veteran's ankles was within normal 
limits without pain, weakness, lack of endurance, or fatigue.  
There was no evidence of callus formation of the feet, 
Heberden's nodes, or abnormal vascular insufficiency in the 
lower extremities.  There was also no evidence of Raynaud's 
phenomenon.  Deep tendon reflexes were 3+ in the lower 
extremities with peripheral pulses equal bilaterally at 4+ 
with the exception of the dorsalis pedis pulses, which were 
3+.  There was slight loss of sensation to superficial touch, 
which was limited to the vibration sense on the lower 
extremities up to the calf muscles.  Pinprick was intact for 
both feet.  The examiner noted that findings from the sensory 
evaluation were consistent with mild peripheral neuropathy.  
Radiographic studies of the veteran's feet revealed small 
plantar spurs.  

Analysis

Residuals of frostbite prior to January 12, 1998

The veteran is rated 30 percent disabled for persistent 
moderate swelling, tenderness, redness, etc., under 
Diagnostic Code 7122.  To warrant the next highest rating to 
50 percent, which is also the highest available rating under 
Diagnostic Code 7122, the evidence would need to show the 
veteran's disability is manifested by loss of toes or parts, 
and persistent severe symptoms.  

As noted above, the evidence of record does not reflect the 
veteran has lost any of his toes or parts thereof as a result 
of the frostbite he incurred to his feet in Korea.  As such, 
a preponderance of the evidence is against the veteran's 
claim and an increased rating to 50 percent is not warranted.  
38 C.F.R. § 4.104, Diagnostic Code 7122 (1997).  

Residuals of frostbite from January 12, 1998

Under the revised criteria, separate evaluations are now 
assigned for each part affected by cold injury.  Prior to 
January 1998, such had not been the case.  Thus, the Board 
finds the current criteria more favorable to the veteran than 
the former criteria in effect prior to January 12, 1998.  

As indicated above, the veteran was afforded separate 20 
percent evaluations for each foot pursuant to Diagnostic Code 
7122, effective from January 12, 1998.  The manifestations of 
disability of the right and left feet are essentially the 
same, and as such, will be discussed jointly.  

Under the current criteria, to warrant an increased rating to 
the next higher rating, 30 percent, the highest available 
under diagnostic code 7122, the evidence must reflect cold 
injury residuals with pain, numbness, cold sensitivity, or 
arthralgia plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts.  

The May 2000 VA examination report noted the veteran's 
subjective complaints of pain, numbness, and cold sensitivity 
in both feet.  The examination report also identified 
objective findings of neuropathy (locally impaired sensation) 
in the lower extremities and hyperhidrosis in both feet.  
While an X-ray in July 1995 had identified osteoarthritis in 
the metatarsal bones of the veteran's feet, no finding was 
identified on X-ray in May 2000.  When, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Having reviewed the evidence in this case, and granting the 
veteran the benefit of the doubt, the Board concludes that 
cold injury residuals with subjective complaints of pain, 
numbness, and cold sensitivity with objective findings of 
locally impaired sensation and hyperhidrosis have been shown.  
As such, the criteria for a 30 percent rating for the right 
foot, and a 30 percent rating for the left foot have been 
met.  This is the highest rating under this code.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122.  

The revised diagnostic code allows for separately evaluating 
complications of cold injuries, such as peripheral 
neuropathy, under other diagnostic codes, unless they are 
used to support an evaluation under Diagnostic Code 7122.  
The evidence does not reflect evidence of amputated toes, 
squamous cell carcinoma at the site of a cold injury scar, 
Raynaud's phenomenon, or muscle atrophy due to cold injury.  

The evidence reflects the diagnosis of peripheral neuropathy 
during a December 1996 VA examination.  The disorder was 
found secondary to the veteran's frostbite.  The neuropathy 
was noted as causing dysesthesia, or sensory loss, up to knee 
level in both legs.  A nerve conduction study in August 1997 
identified the sural nerve as being abnormally affected.  The 
examiner in May 2000 noted that the veteran's neuropathy 
resulted in mild sensory loss in his lower extremities.  

Peripheral neuropathy is considered under those diagnostic 
codes for peripheral nerves.  Given that the involvement has 
been diagnosed as being wholly sensory, without any other 
identified functional limitation, the rating would be for the 
mild, or at most, the moderate degree.  See note preceding 
38 C.F.R. § 4.124, Diagnostic Code 8510.  In this case, the 
involvement has been diagnosed as mild.  No diagnostic code 
for disability of the peripheral nerves allows for a rating 
greater than 10 percent for mild disability.  

If the Board were to rate the veteran's disability under 
Diagnostic Code 7122 without consideration of his peripheral 
neuropathy, an increase from 20 percent to 30 percent would 
not be warranted.  While the evidence would reflect 
complaints of pain, numbness, and cold sensitivity, the 
objective evidence would otherwise only reflect 
hyperhidrosis.  As such, a 20 percent rating with the 
additional 10 percent for mild sensory loss would still 
equate to a 30 percent rating.  As such, a separate rating 
for peripheral neuropathy would not be more beneficial for 
the veteran.  

Additionally, 38 C.F.R. § 3.321(b)(1) provides that, where 
the disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for service-connected disability, then 
an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
the Board will decide whether that question should be 
referred to the appropriate first line authority for 
assignment of such a rating.  Bagwell v. Brown, 9 Vet. App. 
157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  
In the absence of "evidence of 'an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of § 
3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Here, the evidence reflects that the veteran is retired, and 
his bilateral foot disability has not required any periods of 
hospitalization.  Inasmuch as he is no longer working, and he 
has not reported any interference with employment, the 
disability is not shown to have a marked impact on 
employment.  The record also contains no evidence that would 
suggest marked interference with employment.  Therefore, the 
Board finds that consideration of this matter under the 
provisions of 38 C.F.R. § 3.321 is not warranted.


ORDER

The criteria for an evaluation greater than 30 percent for 
residuals of bilateral frozen feet prior to January 12, 1998, 
is denied.  

An evaluation to 30 percent for residuals of frostbite to the 
right foot under the criteria since January 12, 1998, is 
granted, subject to the laws governing the payment of 
monetary benefits.  

An evaluation to 30 percent for residuals of frostbite to the 
left foot under the criteria since January 12, 1998, is 
granted, subject to the laws governing the payment of 
monetary benefits.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

